Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of The Smith& Wollensky Restaurant Group,Inc. (the “Company”) on Form10-Q for the period ending July 2, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Alan Stillman, Chief Executive Officer of the Company, and Samuel Goldfinger, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a)or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date August 16, 2007 By: /s/ ALAN N. STILLMAN Alan N. Stillman Chairman of the Board, Chief Executive Officer and Director Date August 16, 2007 By: /s/ SAMUEL GOLDFINGER Samuel Goldfinger Chief Financial Officer, Secretary and Treasurer A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
